Citation Nr: 1145838	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-03 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in Togus, Maine


THE ISSUE

Entitlement to reimbursement for non-formulary medicine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the Togus, Maine, VAMC, which denied reimbursement for non-formulary medication.  


FINDINGS OF FACT

1.  The Veteran had no prior authorization from VA for reimbursement for non-formulary medicines in April and May 2007.

2.  The medicine was not for a service-connected disability, or for a non service-connected disability associated with his service-connected disability; he is not rating totally disabled due to service-connected disability or disabilities nor was he a participant in a vocational rehabilitation program.

3.  The Veteran did not receive non-formulary medicine as part of emergency treatment.


CONCLUSION OF LAW

Reimbursement for non-formulary medication is not warranted.  38 U.S.C.A. §§ 1725, 1728; 38 C.F.R. §§ 17.54, 17.120, 17.1002 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to reimbursement for non-formulary medication prescribed by a VA physician.  In this case, the Veteran is service connected for impaired hearing at a noncompensable rating.  The Veteran is in receipt of non service-connected pension benefits for being permanently and totally disabled.  He alleges that he should be reimbursed for his costs. 

The facts of the case are not in dispute:  The Veteran went to the emergency room at the Togus, Maine, VAMC on April 28, 2007.  The Veteran was ambulatory, not in a high risk situation, confused, disoriented or lethargic, not in severe pain or distress and did not have chest pain or shortness of breath.  The Veteran's visit was not the result of injury.  The triage note indicates that the Veteran had been diagnosed with gastroesophageal reflux disease (GERD) over the previous three months and presented with symptoms of heartburn after each meal, unrelieved by the current medication program.  The Veteran was seen by a VA nurse practitioner (NP) who entered an addendum stating that the Veteran wanted to try another medication to relieve his GERD.  The NP indicated that she discussed Protonix with the Veteran and explained that it was not in the VA formulary.  The NP explained that the Veteran would have to cover the cost of the drug outside of VA.  A May 2007 letter from a VA physician indicates that the Veteran had gastritis and should continue his Protonix and Ranitidine.  

In an August 2007 letter, the Veteran stated that he had sent receipts to VA for reimbursement in May 2007 and again in June 2007.  The Veteran called a VA staff member who told him that reimbursement was denied.  The Veteran reported that his VA physician had told him to continue the Protonix if it worked in June 2007.  The Veteran reported that the VA physician had since switched him to a different, but equivalent, medication that was in the VA formulary.  The Veteran reported having spent $489.92 on the Protonix.  The Veteran also stated that the Wal-Mart script for Protonix was a weekend emergency call at Togus on April 28, 2007, the date of the emergency room visit mentioned above.  

The claim was denied twice by the VAMC in October 2007 and January 2008.  The VAMC failed to notify the Veteran properly following the October 2007 denial and produced a formal denial letter with notice of procedural and appellate rights in January 2008.  The October 2007 letter was sent to the Veteran's representative.  The letter indicated that the matter had been referred to the Acting Chief of Pharmacy Services, who reviewed the evidence.  The Acting Chief did complete a form checking two options, disapproving the claim and indicating the reason as the prescription was for a non-formulary drug, not stocked through VA which cannot be reimbursed without prior approval.  

The evidence was sent back to the Acting Chief in October 2007.  She completed the same form but added handwritten comments.  First, she stated that the records did not indicate that the Veteran "must" be on the drug.  Second, she stated that the Veteran was taking the drug prior to seeing a VA physician.  Third, the Acting Chief stated that these facts did not alter the fact that the drug was not in the formulary and that the Veteran was aware that he would have to pay for it on his own.  

In the February 2008 Statement of the Case, the VAMC denied entitlement to reimbursement under the authority of 38 C.F.R. § 17.96, which sets forth situations in which non-VA prescriptions may be filled at VA.  See 38 C.F.R. § 17.96(a) (2008).  This regulation was revised extensively in 2009.  See 74 Fed. Reg. 44,291 (Aug. 28, 2009).  Under either version, the regulation covers situations in which a veteran has been prescribed drugs or medicines by a private or non-VA doctor of medicine or osteopathy which are then distributed through VA.  In this case, the Veteran was seen at the Togus, Maine, VAMC and prescribed a non-formulary medication by a VA NP.  The Veteran argues correctly that this regulation is not applicable.  Furthermore, this regulation does not authorize reimbursement to a veteran for any expense.  The Board finds this regulation irrelevant to this case.  The remaining requirements of 38 C.F.R. § 17.96 are moot.

In non-emergent situations, VA reimbursements for private medical expenses may, subject to other requirements, be granted if prior authorization for the VA medical treatment in question is obtained from VA.  38 C.F.R. § 17.54 (2011).  Guidelines relevant to obtaining prescription medications are found in the VA Manual M-1, Part 1, Chapter 18.  Reimbursement may be authorized where veterans have paid for medications with their own funds "for prescriptions needed for prompt treatment of service-connected or other approved disabilities when such medication was not immediately available from a VA pharmacy or participating pharmacy."  See M-1, Part I, Chapter 18, Section 71.  The Veteran is service-connected only for impaired hearing and at a noncompensable rating.  The treatment in question was for GERD, which is not service-connected.  Even if he was service-connected for GERD, prior approval would be required in the absence of an emergency.  The facts do not show that prior approval was obtained or even attempted.  The Veteran does not argue that authorizations to obtain prescriptions at non-VA facilities were obtained so as to invoke this provision.  The Veteran argues that he received the prescription through VA and expected to be reimbursed.  The Board assumes that the Veteran argues that such a prescription is tantamount to prior approval.  

The Board considers this argument specious.  The treatment note states explicitly that the Veteran was informed that he would have to bear the cost of the medication, only providing highly probative factual evidence against his claim.  The NP did not indicate that VA would pay for the medication or make the medication available through some means not at the Veteran's cost.  If the Veteran's argument were allowed, any VA prescription could be "approved" by the act of prescription, voiding several regulations and internal procedures.  The Veteran attempts here to hedge the VHA's formulary restrictions and the regulatory guidelines for conservation of government resources.  Thus, the only remaining possible route to reimbursement is through an emergency provision.

In the instant case, the facts do not show that authorizations to obtain prescriptions at non-VA facilities were obtained.  There are regulatory criteria that permit VA to assume financial responsibility for medical expenses incurred under certain circumstances by veterans at private facilities.  The first program authorizes reimbursement for unauthorized expenditures when: 

(1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; 

(2) such care or services were rendered to a veteran in need thereof 

(A) for an adjudicated service-connected disability, 

(B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, 

(C) for any disability of a veteran who has a total service-connected disability permanent in nature, or 

(D) for any illness, injury, or dental condition in the case of a veteran who (i) is a participant in a vocational rehabilitation program and (ii) is medically determined to have been in need of care or treatment....; and 

(3) [VA] or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical. 

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2011). 

To establish entitlement to payment or reimbursement of the cost of unauthorized medical service, all of the three criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 must be satisfied.  See Malone v. Gober, 10 Vet. App. 539, 542 (1997). 

The non-formulary medicine was for GERD.  The Veteran is service-connected only for impaired hearing and at a noncompensable rating.  There is no indication that GERD is associated with impaired hearing.  Thus, the treatment was not for a service-connected disability, or for a non service-connected disability associated with his service-connected disability.  He is not rating totally disabled due to service-connected disability or disabilities.  The Veteran was not a participant in a vocational rehabilitation program.  Thus, the Board finds that the criteria for reimbursement under 38 C.F.R. § 17.120(a) are not met.  Reimbursement for a non-approved non-formulary medication are not met under 38 U.S.C.A. § 1728.  

In the alternative, a Veteran may seek reimbursement for emergency care for non service-connected disabilities under 38 U.S.C.A. § 1725.  To be eligible for reimbursement, the treatment must satisfy nine conditions, including, in relevant part, that the emergency services were provided in a hospital emergency department or a similar facility providing emergency care.  38 C.F.R. § 17.1002.  In essence, there must have been a medical emergency.  An emergency has been defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  In this case, the Veteran had a three month history of GERD, was receiving medication for the condition, and was in no acute distress when visiting the emergency room on April 28, 2007.  The Veteran's three month history of GERD symptoms shows that the symptoms were not a sudden or unexpected occurrence.  The Veteran appears to have visited the emergency room because it was a weekend and normal office hours were not available for his primary care providers.  There is no evidence that the prescriptions for which the Veteran seeks monetary reimbursement needed to have been filled under "circumstances demanding immediate action."  The evidence does not show that there was a medical emergency at any time during the period in question that would have precluded a request for VA authorization.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duty to Notify and Assist

VA has specific duties to notify and assist claimants in the development of claims. Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the Veterans Claims Assistance Act (VCAA) and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement for non-formulary medicine.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case. 

Every possible avenue of assistance has been explored, and the Veteran has had ample notice of what might be required or helpful to his case.  For example, the Veteran did receive notice in the October 2007 and January 2008 denials of the claim that prior authorization was required for non-formulary medicine, as discussed above.  The Veteran was provided opportunities to provide pertinent evidence in support of his claim and he has provided pertinent evidence and argument in response to these overtures.  Further development and expending of VA's resources is not warranted.  

ORDER

Entitlement to reimbursement for non-formulary medicine is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


